Citation Nr: 0940466	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-37 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a continuation of a 100 percent evaluation 
for prostate cancer.

2.  Entitlement to a disability rating in excess of 40 percent 
for prostatitis to include residuals of prostate cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The Veteran had active service from November 1942 to March 
1946. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  By that rating action, the RO, in part, effectuated 
an April 2005 Board decision, which granted service connection 
for adenocarcioma of the prostate as secondary to the service-
connected prostatitis; an initial 100 percent evaluation was 
assigned, effective February 26, 1997--the date VA received the 
Veteran's initial claim for service connection for this 
disability.  Thereafter, a noncompensable evaluation was 
assigned, effective December 1, 1997.  The RO also assigned a 
40 percent rating to the service-connected prostatitis, which 
incorporated the service-connected residuals of prostate 
cancer, effective December 1, 1997.  The Veteran appealed the 
RO's discontinuance of the initial 100 percent evaluation 
assigned to the service-connected prostate cancer, as well as 
the 40 percent rating assigned to the service-connected 
prostatitis, to include residuals of prostate cancer, to the 
Board.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In April 2005, the RO effectuated an April 2005 Board 
decision, and granted service connection for adenocarcinoma of 
the prostate as secondary to the service-connected prostatitis; 
an initial 100 percent evaluation was assigned, effective 
February 26, 1997.  Thereafter, a noncompensable evaluation was 
assigned, effective December 1, 1997--the first of the month 
after a six month period following completion of radiation 
therapy on May 9, 1997.  

2.  The Veteran completed radiation treatment for prostate 
cancer on May 9, 1997.  An April 1998 VA examination report 
reflects that the Veteran was status-post external beam 
radiation therapy with good response and no evidence of a 
reoccurrence of metastatis of the cancer. 

3.  The service-connected prostatitis with residuals of 
prostate cancer has been manifested by urinary frequency more 
than five times a night.  It has not been demonstrated by the 
need to use an appliance or the wearing of absorbent material 
that must be changed more than four times a day.


CONCLUSIONS OF LAW

1.  The criteria of a continuation of a 100 percent evaluation 
for adenocarcinoma of the prostate, beyond December 1, 1997 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.115, 4.115a, 
4.115b, Diagnostic Code 7528 (2009). 

2.  The criteria for a disability rating in excess of 40 
percent for prostatitis with residuals of prostate cancer have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§  4.1, 4.2, 4.115, 4.115a, 
4.115b, Diagnostic Code 7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice to the 
Veteran was not sent in this case until later in the claims 
process.  However, VA may proceed with adjudication of a claim 
if errors in the timing or content of the notice are not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

The RO sent the Veteran a letter in May 2004 that informed him 
of the requirements needed to establish entitlement to service 
connection for prostate cancer.  By an April 2005 rating 
decision, the RO awarded service connection for adenocarcioma 
of the prostate as secondary to the service-connected 
prostatits.

Once service connection is established, such as this case, the 
claim is substantiated and further VCAA notice with regard to 
downstream issues, such as the initial evaluation, is 
unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess v. Nicholson.  This notice must inform a claimant that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran has established service 
connection for prostate cancer, thus the first three elements 
of Dingess notice are unnecessary.  He has not received notice 
regarding an effective date or the evidence needed to establish 
a rating.  However, the claims for restoration of a 100 percent 
disability rating and entitlement to a disability rating in 
excess of 40 percent are being denied and no effective date(s) 
are being set.  In Dingess, the Court held that once service 
connection is established, the claim is substantiated and 
further VCAA notice is not required. He is, therefore, not 
prejudiced by the absence of notice on that element.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency 
of original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  Nonetheless, the Veteran 
was provided notice of the Dingess elements in a March 2006 
letter.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  As the instant appeal stems from the grant of 
initial compensation benefits, Vazquez-Flores is inapplicable.  
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Here, a VA examination of the 
Veteran was conducted in June 2006.  In addition, the Veteran's 
service medical records, VA and private treatment and 
examination reports, as well as statements of the Veteran and 
his spouse, are contained in the claims files.  

The RO has received and made attempts to obtain all the 
treatment records and documentation provided by the Veteran.  
Neither the Veteran nor his representative have suggested that 
there are missing VA or private medical records that need to be 
obtained, and the Board is not aware of any such records.  Nor 
is the Board aware of any additional evidence that could assist 
the Veteran in substantiating his claims.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issues decided on appeal.  
The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations have 
been complied with by VA.  See 38 C.F.R. § 3.103 (2009).

In sum, the record reflects that facts pertinent to the claims 
on appeal have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims on appeal.

II.  Laws and Regulations

Disability evaluations are determined by evaluating the extent 
to which a Veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability 
at issue, such as here, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999); but see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(regarding staged ratings in cases where service connection had 
previously been established).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).

The severity of a genitourinary system disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities at 
38 C.F.R. §§ 4.115a and 4.115(b).  Malignant neoplasms of the 
genitourinary system are rated under Diagnostic Code 7528.  
Pursuant to these provisions, a 100 percent evaluation is 
warranted when the evidence indicates malignant neoplasms of 
the genitourinary system.  A "Note" to this Diagnostic Code 
section states that the rating of 100 percent will continue for 
six months following cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, and 
if there has been no local reoccurrence or metastasis following 
the cessation of the therapy, then the disability is to be 
rated as voiding dysfunction or renal dysfunction, whichever is 
predominant.  Id.  Additionally, postoperative residual 
disability of the prostate gland is rated as either a urinary 
tract infection or as voiding dysfunction whichever is greater.  
38 C.F.R. § 4.115(b), Diagnostic Code 7527 (2009).

III.  Merits Analysis

This is a case involving an extensive medical history with 
multiple changes by the RO.  This is the classic staged rating 
case.  The most accurate rating picture is the following:  100 
percent rating for adenocarcinoma of the prostate from February 
26, 1997, and a 40 percent rating for prostatitis to include 
residuals of prostate cancer, effective December 1, 1997, the 
first of the month after a six month period following 
completion of radiation therapy on May 9, 1997.  (See April 
2005 rating decision). 

As will be explained in the analysis below, this is not a 
restoration issue.  

A.  Continuation of a 100 percent rating for prostate cancer 
beyond December 1, 1997.

By an April 2005 rating action, the RO granted service 
connection for adenocarcinoma of the prostate and assigned a 
100 percent evaluation, effective February 26, 1997---the date 
VA received the Veteran's initial claim for service connection 
for this disability.  Following cessation of the Veteran's 
radiation treatment on May 9, 1997, the 100 percent evaluation 
remained in effect for at least six months.  As there was no 
evidence of recurrence and the disability was thereafter rated 
on residuals, a noncompensable evaluation was assigned, 
effective December 1, 1997.  

Since the applicable rating criteria itself prescribed a 
designated duration period under the circumstances, there is no 
consequent issue raised of reduction in rating, and it follows, 
any requirement of adherence to 38 C.F.R. § 3.105(e)(2009) 
pertaining to the procedural steps for effecting such a reduced 
rating.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) 
(holding that a 100 percent rating for mesothelioma ceased to 
exist by operation of law and did not warrant reduction in 
rating because the applicable Diagnostic Code involved 
contained a temporal element for that 100 percent rating); cf. 
38 C.F.R. §§ 3.343, 3.344 (2009).

In awarding service connection for prostate cancer in April 
2005, the RO based their determination on a February 1997 
pathology report, which confirmed the presence of this 
disability.  (See February 1997 pathology report, prepared and 
submitted by Hanover Medical Center).  A private radiation 
oncology completion note, dated in May 1997, reflects that in 
early March 1997, the Veteran began radiation treatment for his 
prostate cancer and that it was completed in early May 1997 
(e.g., May 9, 1997).  (See May 1997 letter from New Hanover 
Radiation Oncology to the Veteran).  

When evaluated by J. W. K., M. D. in early September 1997, the 
Veteran's prostatic-specific antigen (PSA) level was in the 
range of 2.5.  He was voiding with good stream.  He had slight 
dysuria and nocturia x one (1).  There was no history of gross 
hematuia.  The Veteran occasionally had rectal bleeding.  On 
examination, the prostate was flat and non-suspicious.  Dr. J. 
W. K. reported that the Veteran was doing well and that he did 
not have any problems.  Again, it was noted that the Veteran's 
prostate was small and non-suspicious.  

When evaluated by VA in April 1998, the VA examiner indicated 
that the Veteran had been diagnosed with adenocarcinoma of the 
prostate two years previously, secondary to an elevated PSA of 
6.7, for which he underwent external beam radiation therapy.  
The VA examiner reported that per the Veteran's report, his 
most recent PSA was 0.07.  Upon physical evaluation of the 
rectum, the prostate was small and firm without nodule or 
tenderness.  In summary, the VA examiner stated, in part, that 
the Veteran was status-post external beam radiation therapy two 
years previously for prostate cancer with good response.  (See 
April 1998 VA examination report). 

A May 2004 VA examination report contains an assessment of 
prostate cancer, status-post external beam radiation therapy 
with controllable PSA.  (See May 2004 VA examination report).  

When reexamined by VA in July 2005, the VA examiner noted that 
the Veteran had been diagnosed with prostate cancer eight to 
nine years previously after he had been found to have had an 
elevated PSA.  The VA examiner indicated that he had the 
Veteran's PSAs from 1988 forward, and that in 1988, his PSA was 
0.5, and that it had gradually increased since that time.  The 
Veteran's most recent PSA was 1.2.  A rectal examination 
revealed a prostate that was essentially absent.  The VA 
examiner entered an assessment of prostate cancer, status-post 
external beam radiation treatment.  PSA fairly stable but 
rising slowly.  The VA examiner opined that he was not sure if 
the rising PSA was indicative of recurrent disease or if the 
Veteran's prostate cancer was totally cured.  (See VA July 2005 
Genitourinary examination report).  

VA and private treatment reports, dated from July 2005 to the 
present, do not contain evidence of a reoccurrence of 
metastatic of the cancer.  When seen at a private physician's 
office in March 2001, it was noted that since the Veteran had 
completed his radiation treatment for prostate cancer in 1997, 
his PSA had been less than 1.0.  The Veteran denied having any 
voiding problems.  A rectal examination revealed a nondescript, 
small and flat prostate.  In May 2002, the Veteran's PSA was 
noted to have been 0.8 in April 2002.  An impression of 
prostate cancer, status-post radiation therapy with low but 
detectable PSA was entered.  When reexamined in August 2005, 
the examiner noted that in April 2005, the Veteran's PSA was 
1.17.  Upon physical evaluation, the Veteran's prostate was 
flat, firm, smooth and unchanged.  It was consistent with 
radiation.  There was no extremity edema or trauma.  The 
examining clinician noted that the Veteran was stable.  (See 
treatment reports, prepared and submitted by A. F., M. D., 
dated from May 2002 to August 2005).  

A September 2005 VA outpatient report reflects that the Veteran 
was status-post radiation for prostate cancer with rectal 
bleeding and diarrhea.  A colonoscopy to the sigmoid revealed 
findings consistent with radiation colitis.  A diagnosis of 
radiation colitis was entered. 

Overall, the above-cited VA and private treatment reports 
showed that the Veteran was free of any recurrence of prostate 
cancer and there was no evidence of metastatic disease.  
Therefore, there is no basis upon which to continue the 100 
percent rating beyond December 1, 1997, the first of the month 
after a six month period following completion of radiation 
therapy on May 9, 1997.

Hence, from December 1, 1997 to the present, the Veteran's 
disability should be rated pursuant to the Note of Diagnostic 
Codes 7528 and 7527.  Id.  The Board notes that the Veteran's 
prostatitis and residuals of prostate cancer are most 
appropriately evaluated in terms of voiding dysfunction, as 
there is no medical evidence of record indicative of renal 
dysfunction.  Voiding dysfunction is rated under the three 
subcategories of urine leakage, urinary frequency, and 
obstructed voiding. 38 C.F.R. § 4.115a (2009).

B.  Entitlement to disability rating in excess of 40 percent 
for prostatitis and residuals of prostate cancer

The Veteran has been assigned a maximum 40 percent rating based 
upon urinary frequency.  His rating contemplates a daytime 
voiding interval between one and two hours, or; awakening to 
void three to four times per night.  38 C.F.R. § 4.115a.  As 
the Veteran is currently evaluated at the highest schedular 
rating available for urinary frequency, the determination is 
whether he is entitled to a 60 percent disability evaluation 
under voiding dysfunction (urine leakage) for his urinary 
stress incontinence.  Under voiding dysfunction, a 60 percent 
maximum rating is warranted for where the evidence demonstrated 
the use of an appliance o the wearing of absorbent materials 
that must be changed more than four times a day.  38 C.F.R. § 
4.115a.

Upon review of the record, the 40 percent rating is shown to 
best characterize the overall severity of the service-connected 
prostatitis and residuals of prostate cancer.  The Veteran does 
not manifest any of the particular attributes under which a 
higher rating is assignable for voiding dysfunction, as the 
basis to evaluate the post-operative residuals of prostate 
cancer.  See 38 C.F.R. § 4.115a.  Here, while VA and private 
clinicians in June and July 2006 have indicated that the 
Veteran wore pads in order to control his persistent urine 
leakage secondary to his radiation treatment, there is no 
evidence of, nor does the Veteran contend, that the absorbent 
materials must be change more than four (4) times a day. (See 
VA examination report and letter from A. W. F., M. D., to VA, 
dated in June and July 2006, respectively).  

The Board has considered other potentially applicable 
Diagnostic Codes that would provide the Veteran with a higher 
evaluation, such as the one based upon renal dysfunction.  As 
the Veteran does not have a history of renal dysfunction, nor 
does he contend otherwise, increased compensation based upon 
this potentially applicable diagnostic code is, therefore, not 
warranted.

Because no evidence of record shows that the Veteran meets the 
criteria for a rating higher than 40 percent from December 1, 
1997 to the present, his claim must be denied.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim for 
an evaluation in excess of 40 percent for prostatitis, residual 
of prostate cancer from December 1, 1997, the doctrine of 
reasonable doubt is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV.  Extraschedular Consideration

In reaching the foregoing decision, the Board has considered 
the issue of whether the Veteran's service-connected 
prostatitis with prostate cancer residuals presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b) (1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  

The Board notes that the evidence does not show that the 
Veteran's service-connected condition at issue on appeal, in 
and of itself, interferes markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular standards.  
Neither does the record reflect significant time lost from 
work, meaning above and beyond that contemplated by his current 
40 percent schedular rating.  See 38 C.F.R. § 4.1 (2009).  He 
has submitted no evidence of excessive time off from work due 
to the disability or of concessions made by his employer 
because of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the Veteran's case 
outside the norm so as to warrant referral to VA's Compensation 
and Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.


ORDER

Entitlement to a continuation of a 100 percent rating for 
prostate cancer, beyond December 1, 1997 is denied.

Entitlement to a disability rating in excess of 40 percent for 
prostatitis with residuals of prostate cancer is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


